PER CURIAM.
National Equity Recovery Services, Inc. appeals the denial of its motion for leave to intervene and to disburse excess funds in the underlying mortgage foreclosure action. We are compelled to reverse because there is no appearance in this Court on behalf of parties R.O.G. Investments, Inc., Marvin Hall, and Idriana Rodriguez, and the trial court in this case summarily denied the motion to intervene without the benefit of any argument from counsel or the introduction of any evidence. See *231Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980)(abuse of discretion lies where a judicial action appears arbitrary and unreasonable); Barnhill v. Florida Microsoft Anti-Trust Litigation, 905 So.2d 195, 199 (Fla. 3d DCA 2005)(abuse of discretion standard governs a review of the denial of a motion to intervene).
Reversed.